Citation Nr: 0003167	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-34 065A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veteran's Appeals' September 1997 decision which 
found that the veteran was not entitled to status as a 
prisoner or war (POW).

2.  Whether there was CUE in the in the Board of Veteran's 
Appeals' September 1997 decision which found no new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for the residuals of a head 
fracture.

3.  Whether there was CUE in the in the Board of Veteran's 
Appeals' September 1997 decision which denied service 
connection for the residuals of a broken right clavicle and 
right rib, injuries to the buttocks and legs, a compression 
fracture of T11-T12, and osteoarthritis.


REPRESENTATION

Appellant represented by:  Catholic War Veterans of the 
U.S.A.




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The moving party had recognized guerrilla service from 
November 1942 to November 1944 and from March 1945 to March 
12, 1946 and regular Philippine Army service from March 13, 
1946 to March 26, 1946.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a September 
1997 Board decision.


FINDINGS OF FACT

1.  In September 1997, the Board found that the moving party 
did not have certified status as a POW.

2.  The claim of entitlement to service connection for the 
residuals of a head fracture was originally denied by the 
Regional Office (RO) in February 1972.  That decision was not 
appealed.  

3.  The moving party filed to reopen his claim of entitlement 
to service connection for the residuals of a head fracture in 
February 1993.  In September 1997, the Board found that the 
evidence submitted since the February 1972 rating decision 
did not tend to establish a reasonable possibility of 
changing the outcome of the case, and the evidence was not 
considered new and material.

4.  In September 1997, the Board found that the veteran's 
service records contain no findings, complaints or diagnoses 
relating to the residuals of a broken right clavicle and 
right rib, injuries to the buttocks and legs, a compression 
fracture of T11-T12 and osteoarthritis.  

5.  In September 1997, the Board found that there was no 
evidence of osteoarthritis manifesting within a year 
following discharge from service and no evidence of the 
residuals of a broken right clavicle and right rib or of 
injuries to the buttocks and legs.  Current medical evidence 
reflecting the presence of a compression fracture of T11-T12 
and osteoarthritis was found.  However, it was also found 
that these current conditions were not linked to service by 
competent medical evidence. 

6.  The Board's decision of September 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's September 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certification from the appropriate United States service 
department with respect to the veteran's active service 
indicates that he was missing from November 17, 1942 to 
November 30, 1944; had no casualty status from December 1, 
1944 to March 28 1945; was absent without leave from March 
29, 1945 until April 30, 1945; had recognized guerrilla 
service from May 1, 1945 to March 12, 1946; and had regular 
Philippine Army service from March 13, 1946 to March 26, 
1946.  The effect of this certification is that the moving 
party had recognized service from November 17, 1942 to 
November 30, 1944, and from March 29, 1945 to March 26, 1946.  

In September 1997, the Board found that the most significant 
evidence as to the issue of the veteran's alleged POW status 
was the service department's certification.  This 
certification with respect to the veteran's status was found 
to be binding on the VA unless a reasonable basis exists for 
questioning it.  The Board cited 38 C.F.R. § 3.203 (1999) and 
the U.S. Court of Appeals for Veterans Claims (Court) 
decision in Duro v. Derwinski, 2 Vet. App. 530 (1992).  As 
there was no reasonable basis for questioning the service 
department's records, the Board found that POW status may not 
be afforded to the veteran.

With regard to the claim that new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for the residuals of a head fracture, the Board in 
September 1997 found that evidence presented subsequent to 
the 1972 rating action was cumulative of evidence previously 
of record and was therefore not material.  It was noted at 
that time that evidence was material if there a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome, citing the Court's decision in Masors v. Derwinski, 
2 Vet. App. 181, 186 (1992).  As a result, in the absence of 
new and material evidence sufficient to reopen the claim, 
this claim was denied. 

The Board in September 1997 also found no medical evidence 
that establishes that the veteran had any currently 
manifested and/or diagnosed disabilities of the right 
clavicle and right rib, or of the buttocks and legs.  With 
respect to the claims of entitlement to service connection 
for a compression fracture of T11-T12, injuries to the 
buttocks and legs, and osteoarthritis, the Board noted that 
recent medical evidence did support the claim that he 
currently suffers from the claimed conditions.  However, it 
was also found that he had presented no competent evidence of 
such disorders during service or of the presence of arthritis 
manifesting to a degree of 10 percent or more within one year 
following his discharge from service.  In addition, he has 
not presented competent medical evidence of a nexus between 
his active service and his current disorders.  Consequently, 
the claims of entitlement to service connection for the 
residuals of a broken right clavicle and right rib, injuries 
to the buttocks and legs, a compression fracture of T11-T12, 
and osteoarthritis were found to be not well-grounded.

Reconsideration of this determination was denied in April 
1998.  In November 1998, the Court dismissed the veteran's 
appeal of the Board's September 1997 decision as being 
untimely.  In November 1999, the moving party was provided a 
copy of the pertinent regulations regarding CUE.  That month, 
the moving party requested revision of the Board's September 
1997 decision based on CUE.

Analysis

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the Department of 
Veterans Affairs (VA) adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
CUE in prior Board decisions based on years of prior Court 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 
40 (1993).

Initially, the Board has noted that the veteran has appealed 
the September 1997 Board decision to the Court.  Pursuant to 
38 C.F.R. § 20.1400(b)(1) (1999), all final decisions of the 
Board are subject to review on the basis of an allegation of 
CUE, except those that have been appealed to and decided by a 
Court of competent jurisdiction.  (Emphasis added.)  In plain 
language, this means that if the Board's decision of 
September 1997 was subject to review on appeal by the Court, 
there is no legal entitlement to review of the Board's 
decision based on CUE.  However, as the Court dismissed the 
veteran's appeal and, therefore, did not review this case, 
the Board may proceed with the adjudication of this case. 

In this case, the moving party has failed totally to provide 
any basis for his conclusion that the Board's September 1997 
decision contained CUE other than to raise previous 
contentions regarding his active service in World War II.  
The twelve points cited by the veteran in his November 1999 
statement appear to focus on various alleged failures of the 
duty to assist, disputes over the weighing and evaluation of 
the evidence, and apparently alleged mistakes made by the 
Court.  A failure of the duty to assist is not CUE under 38 
C.F.R. § 1403(d)(2) (1999).  A disagreement over how the 
facts were weighed and evaluated also can not rise to the 
level of a valid claim of CUE.  38 C.F.R. § 1403(d)(3).  A 
disagreement with a determination of the Court is not a 
matter over which the Board has jurisdiction.

While the standard for finding new and material evidence has 
changed since the September 1997 decision, this does not 
provide a basis to find CUE.  As stated by the Court, for CUE 
to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), decided one year after the Board's 
September 1997 decision, would not support the veteran's CUE 
claim.  The Board wishes to emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the timej it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that [clear and unmistakable error] is a very specific and 
rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, in the September 
1997 decision by the Board.  Accordingly, in the absence of 
any additional allegations, the motion is denied.


ORDER

The motion for revision of the September 1997 Board decision 
on the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


